Case 1:18-cv-06716-FB-JO Document 11-2 Filed 01/25/19 Page 1 of 3 PageID #: 196




                   EXHIBIT 2
   Case 1:18-cv-06716-FB-JO Document 11-2 Filed 01/25/19 Page 2 of 3 PageID #: 197


Client Name                                            Jing Lin
Company Name                                        PPDAI Group Inc.
Ticker Symbol                                           PPDF
Date of Offering                                      11/10/2017

§ 11 Loss Calculation
Total Shares Purchased and Retained                      40,362
Price Per Share in the Offering*                         $13.00
Value of Shares at Purchase                            $524,706.00

Closing Price on 11/26/2018**                             $6.19
Proceeds of Sales                                      $334,088.18
Estimated Value of Retained Shares as of
11/19/2018                                            $249,840.78
Estimated Gain/(Loss)                                 $190,617.82


* For purposes of this damage calculation, any retained shares
purchased at a price higher than the offering price of $13.00 are valued
at $13.00 per share. Any shares purchased for less than the offering
price are valued at their purchase price.


** Pursuant to 15 U.S.C. § 77k(e), retained shares are valued at the
closing stock price on the date the initial federal complaint asserting
claims under Section 11 - November 26, 2018 ($6.19).
                                                Case 1:18-cv-06716-FB-JO Document 11-2 Filed 01/25/19 Page 3 of 3 PageID #: 198

                                                                                                                                         Loss Chart
                                                                                                                       Losses of Jing Lin in PPDAI Group Inc. (PPDF)
Client Name                              Jing Lin                                                                                                                                                                                                            LIFO Loss Total           $193,398.87
Company Name                        PPDAI Group Inc.                            90 Day Lookback Average                  $7.3588                                                                                                                             Dura LIFO Total           $193,398.87
Ticker Symbol                             PPDF                                                                                                                                                                                                               Shares Purchased              40,362
Class Period Start                     11/10/2017                                                                                                                                                                                                            Shares Retained                  -
Class Period End                        12/1/2017                                                                                                                                                                                                            Net Funds Expended              $0.00
                                                                                                                                                         Actual Sales Avg. Trading                               Securities Held
                                                                     Price Per                                      Disposition                            Price Per       Price on Date   Total Proceeds from at Close of Class   Per Security   Retained    Total Proceeds/Loss
  Acquisition Date         Quantity of Securities Purchased          Security              Total Cost                   Date        Securities Sold        Security           of Sale*             Sale              Period           Value         Value           (LIFO)          Dura LIFO**
           11/10/2017                                        8,000      $13.158                   $105,264.0000       11/24/2017                8,000          $8.9500                             $71,600.0000              -     7.358833333    $     -         $33,664.00           $33,664.00
           11/10/2017                                        1,000      $13.158                    $13,158.0000       11/22/2017                1,000          $8.1110                              $8,111.0000              -     7.358833333    $     -          $5,047.00            $5,047.00
           11/13/2017                                        5,000      $13.140                    $65,700.0000       11/22/2017                5,000          $8.1110                             $40,555.0000              -     7.358833333    $     -         $25,145.00           $25,145.00
           11/14/2017                                       26,362      $13.025                   $343,365.0500       11/22/2017              26,362           $8.1110                            $213,822.1820              -     7.358833333    $     -        $129,542.87          $129,542.87
TOTAL:                                                      40,362                                  $527,487.05                               40,362                                                 $334,088.18             -                    $     -               $193,398.87    $193,398.87
* Post-class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
** Disregarding intra-class period gains and losses.
